J-A14012-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

CORNWALL MOUNTAIN INVESTMENTS,                IN THE SUPERIOR COURT OF
L.P., AND RANGE RESOURCES –                         PENNSYLVANIA
APPALACHIA, LLC


                    v.


THOMAS E. PROCTOR HEIRS TRUST,
INTERNATIONAL DEVELOPMENT
CORPORATION, PENNLYCO, LTD.,
VIRGINIA ENERGY CONSULTANTS, LLC,
ATLANTIC HYDROCARBON, LLC, CHIEF
EXPLORATION AND DEVELOPMENT, LLC,
QUEST EASTERN RESOURCE, LLC, AND
EXCO HOLDING (PA), INC.

                    v.

SOUTHWESTERN ENERGY PRODUCTION
COMPANY INTERVENOR TRUSTEES’ OF
THE MARGARET O.F. PROCTOR TRUST,
JOINDER DEFENDANT

APPEAL OF: THOMAS E. PROCTOR HEIRS                No. 1701 MDA 2015
TRUST


              Appeal from the Order Entered September 3, 2015
              In the Court of Common Pleas of Lycoming County
                       Civil Division at No(s): 11-00718




BEFORE: BOWES, OTT AND PLATT,* JJ.

JUDGMENT ORDER BY BOWES, J.:                      FILED MARCH 21, 2017

     The Thomas E. Proctor Heirs Trust appeals from the final order

granting judgment on the pleadings in favor of Cornwall Mountain


* Retired Senior Judge assigned to the Superior Court.
J-A14012-16



Investments,      L.P.   and   Range     Resources–Appalachia,   LLC   (collectively

“Cornwall”),1 in this action to quiet title to subsurface minerals, oil, and gas

lying beneath three thousand acres in Lycoming County (“the Property”).

This appeal involves identical issues and parties as the appeal filed by the

Trustees of the Margaret O.F. Proctor Trust, at No. 1706 MDA 2015,

Cornwall Mountain Investments, L.P., v. Thomas E. Proctor Heirs

Trust, also assigned to this Panel. We affirm, based on our recent opinion

in the appeal at No. 1706 and the reasons cited therein.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/21/2017




____________________________________________


1
 Cornwall entered into an oil, gas, and coalbed methane lease with Range
Resources on April 30, 2007.



                                           -2-